                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RENATO G. CATACUTAN,

        Plaintiff,
                                                       Case No. 18-cv-764-bbc
   v.

NANCY A. BERRYHILL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy Berryhill, Acting Commissioner of Social Security, denying plaintiff

Renato G. Catacutan’s application for disability benefits is AFFIRMED and

dismissing the appeal with prejudice.




                    /s/                                       6/17/2019
        Peter Oppeneer, Clerk of Court                           Date
